DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the amendment filed 08/11/2022 which amended claims 1 and 11 and cancelled claims 8-9 and 18-19. Claims 1-6, 10-16 and 20 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-6, 10-16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the predominantly vertical mounting tab comprises: a first portion that projects horizontally from a sidewall of the HUD, wherein the first portion comprises a first end inserted into the attachment slot and a second end opposite to the first end; and a second portion coupled perpendicularly to the second end of the first portion, wherein the second end extends parallel to the sidewall of the HUD below a base plane of the HUD base, wherein the second portion is longer than the first portion.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 11, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the predominantly vertical mounting tab comprises: a first portion that projects horizontally from a sidewall of the HUD, wherein the first portion comprises a first end inserted into the attachment slot and a second end opposite to the first end; and a second portion coupled perpendicularly to the second end of the first portion, wherein the second end extends parallel to the sidewall of the HUD below a base plane of the HUD base, wherein the second portion is longer than the first portion.
These limitations in combination with the other limitations of claim 11 renders the claim non-obvious over the prior art of record.

Kuwayama (US 5,905,477) discloses a system (Figure 23; Head-Up Display 401) for use in a vehicle to guide light towards a user (see Column 20; Lines 44-45) comprising: 
a heads up display (HUD) housing (Figure 23; Housing 405) with a HUD base (Figure 23; Base 405’); 
a stationary mirror mount on the HUD base (see Figure 23; wherein the stationary mirror mount is the grooves or recess in which mirror 408 is retained on base 405’); 
a stationary mirror (Figure 23; Mirror 408) mounted on the stationary mirror mount (see Figure 23); 
an adjustable mirror mount (Figure 23; Hinges 406) on the HUD base (Figure 23; Base 405’) in the HUD housing (Figure 23; Housing 405); 
an adjustable mirror (Figure 23; Combiner 402) mounted on the adjustable mirror mount (see Figure 23).

Potakowskyj (US 2015/0043082) discloses a system (Figure 1; Head-Up Display System 1) for use in a vehicle to guide light towards a user (see Paragraph [0032]) comprising: 
a heads up display (HUD) housing (Figure 1; Protective Housing 2) with a HUD base (see Figure 1; wherein the base is the bottom surface of protective housing 2); 
an adjustable mirror mount (Figure 2; Actuator Means 6) on the HUD base in the HUD housing (see Figures 1 and 2); 
an adjustable mirror (Figure 2; Combiner 4) mounted on the adjustable mirror mount (see Figure 2); and 
an attachment slot in the HUD housing (see Figure 1; wherein the attachment slot is the opening in protective housing 2 which allows fixture bearing 11 to pass therethrough), the attachment slot to accept a mounting tab (see Figure 1; wherein the mounting tab is fixture bearing 11).

Gerritsen (US 2004/0140602) discloses the use of an attachment slot (Figure 14A; Slots 310a-310b) and tab (Figure 14A; bar 306) for securing an object, wherein the attachment slot (Figure 14A; Slots 310a-310b) is shaped to accept either one of a predominantly vertical mounting tab and a predominantly horizontal mounting tab (see Paragraph [0120]; wherein it is disclosed that the opening of the horizontal slots in the bases may be made wide enough to accept the elongate member in either a vertical or horizontal manner).
As it pertains to claims 1 and 11, none of the abovementioned pieces of prior art teach, suggest or render obvious the predominantly vertical mounting tab comprises: a first portion that projects horizontally from a sidewall of the HUD, wherein the first portion comprises a first end inserted into the attachment slot and a second end opposite to the first end; and a second portion coupled perpendicularly to the second end of the first portion, wherein the second end extends parallel to the sidewall of the HUD below a base plane of the HUD base, wherein the second portion is longer than the first portion.
The dependent claims, claims 2-6, 10, 12-16 and 20, are likewise allowable by virtue of their dependency upon allowable independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882